Title: To James Madison from Caleb Wallace, 12 November 1787
From: Wallace, Caleb
To: Madison, James


Dear Sir,
Fayette County, Novemr. 12. 1787.
For want of a safe conveyance, I omitted acknowledging your favour of the 5th. of January last until the Delegates from this Country should go to Richmond; but when the time came a bilious complaint prevented my improving the opportunity. Hearing you are expected home this Fall, I shall now employ a leisure hour in preparing an answer to forward by the first trusty hand I can meet with.
I expect you have been informed that Committees of correspondence have been elected by all the considerable settlements on the Western Waters to counteract by petitions, remonstran[ces, &c] the occlusion of the Mississipi that was lately in contemplation. I [hav]e not been present at any of the meetings of the Committee for this District; but I understand that, after the resolutions of our Assembly against the project, they judged any interference of the District would be unnecessary; at least, until it should be known whether the question is likely to be further agitated. Some of us are of opinion that the navigation of the Mississippi will be of little advantage to the present generation; but the prevailing sentiment is otherwise: So that I suppose a pretty general disgust would be the consequence of a cession to Spain of what is accounted an important privilege, which of right ought to be enjoyed. Indeed, I fear, if Congress cannot addjust this affair to the satisfaction of the western people, that their attachment to the American Union will be weakened. I can only say for myself that I entertain the opinions on which the resolutions alluded to are founded; but I shou’d be more happy if our people were less anxious for this priviledge and more affected with the importance of manufacturing for themselves.
Indian affairs, in this quarter, still wear a very serious aspect. About 50 of our inhabitants have been killed in the course of the present year, and the probability is that the number will be increased before the end. The number of horses that have been taken cannot be so easily ascertained, but it must be very considerable as this kind of plunder seems to be the principal object. Notwithstanding these difficultes people are emigrating to the District by thousands. It is feared that the few continental troops stationed in this quarter, Will be an object of contempt and not of terror to the inimicable Tribes, with which we are surrounded. It is also apprehended that we suffer much from the agency of British and Spanish partizans, who it is believed can no otherwise be counteracted, than by furnishing the Savages with the Trade which is now ingrossed by these incendiaries. If the Navigation of the Mississipi was justly regulated, and Detroit and the other western posts were in the hands of the Americans, this would be more practacable. In the mean time I am decided in opinion that the Indians can only be restrained by fear; for their Interest, and of consequence their friendship, is on the other side.
Before this reaches you, you will hear that our Convention has decided in favour of a Seperation. Only one member was absent; he it is said professes himself a strong advocate for the measure. The yeas and nays were not taken, because no one voted in the negative: afterwards however two members thought proper to enter a protest, and it is said that a few more were silent because they were not decided in opinion. A degree of coolness and order w[as obs]erved in the course of the deliberations equal to any thing I have seen [in othe]r popular Assemblies. It was also remarked that the abilities and [char]acters of a great majority of the members were no discredit to the District. The same spirit of moderation at present seems to prevail amongst the people at large, though there are a few instances of the reverse. In a very short time after the decision our Delegates to the Assembly were to set off for Richmond; and the Convention wishing to improve the favourable opportunity of giving the necessary notifications, directed their President to inclose their resolves to the Executive and also to our Delegates in Congress. It was also judged to be respectful to address Congress on the occasion, which from the same circumstance was a hasty performance. As the want of health prevented me from giving much attention, I can say little on its merits; only I think it contains one clause which needs explanation. I mean that where the Convention express a doubt what may be the conduct of their constituents if Congress shou’d not give sanction to the proposed separation. From the manner of expression, what was intended to be an argument has the appearance of a threat. Repeated attempts had been made to introduce anarchy into the district, which proved abortive more through want of talents in the promoters than opportunity. Much of our most valuable Lands have been marked since my acquaintance with the District by those who avowed their expectation that a more equal distribution would shortly take place; and an apprehension that the defence of the District has been neglected by Virginia and by Congress has increased the number of mall-contents. Supposing that a constitutional separation would be the best preservative against the confusion that threatned us, I espoused the measure though contrary to my interest. This Sentiment had great influence in all our Conventions; and it is certain that the motions that have been made towards a Separation have had the good effect to keep the minds of the discontented in a state of suspence for two or three years past whilst the District has been filling with more orderly inhabitants, and the Courts of Justice gaining an ascendency over the licentious. But the danger in this way which has long been apprehended is not effectually removed. The deranged condition of Indian affairs, and the magnitude of the public debts are now generally understood. So that if Congress should discountenance an orderly separation, a train of arguments peculiarly adapted ad hominem would present themselves in favour of absolute independence. A Freedom from State and Federal obligations would enable us to govern and defend ourselves to advantage. We should no longer be in subjection to those who have an interest different from us. If we had the power in our own hands the Lands of non-residen[ts a]nd monopolisers would be subjected to a just partition, &c. &c. This was the evil which the Convention wished to suggest to Cong[re]ss on supposition that by granting our request the best remedy will be provided against it.
I have had an opportunity of conversing only with a few intelligent acquaintances on the merits of the American Constitution recommended by the late Federal Convention who seem to be well pleased therewith; and I wish it may be cordially embraced by every member of the Union. With every sentiment of friendship and res[pect] I am, Dear Sir, your most obt. Servt.
Caleb Wallace
